Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL SYSTEM

Examiner: Adam Arciero	S.N. 16/444,270	Art Unit: 1727	April 1, 2021

DETAILED ACTION
Applicant’s response filed on March 26, 2021 has been received.  Claims 1-5 are currently pending.  Claims 1-3 have been amended.  Claims 4-5 are newly added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Bono et al. on claims 1-3 are withdrawn because Applicant has amended the independent claim.

Response to Arguments
Applicant’s arguments, see Remarks, filed March 26, 2021, with respect to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Bono et al., Imaseki et al. (US 2003/0072981 A1), and Matsumoto et al. (US 2013/0034786 A1), do not specifically disclose, teach, or fairly suggest the claimed fuel cell system comprising a controller programmed to control operation of the flow dividing valve, wherein the controller is programmed to: when a time period from a stop to a start of the fuel cell system exceeds a predetermined time period, obtain a first electrical conductivity of the cooling medium that is placed from the radiator to before a connecting location of the one end portion in the cooling medium circulation flow path and a second electrical conductivity of the cooling medium that is placed on a  downstream side of the ion exchanger in the bypass flow path, and use the obtained first electrical conductivity and second electrical conductivity and a predetermined target electrical conductivity of the supply cooling medium to control the operation of the flow dividing valve such that the electrical conductivity of the supply cooling medium becomes equal to or less than the target electrical conductivity and thereby regulate the flow rate ratio.  Imaseki et al. teaches of a fuel cell system comprising a radiator and an ion exchanger where a controller controlled the system such that the conductivity of the cooling fluid is suppressed (Abstract, Fig. 1 and paragraphs [0009] and [0015]).  Matsumoto et al. teaches of a fuel cell system comprising a radiator, ion exchanger and controller, wherein a coolant is sent to the ion exchanger to reduce the conductivity of the coolant, and the controller drives the fuel and oxidant supply to the fuel cell system to start activation of the fuel cell if it is determined that the conductivity of the coolant is less than or equal to a predetermined value (Abstract and Fig. 1).  However, the prior arts are silent to the claimed invention as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.